DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-10 and 18 are objected to because of the following informalities:  
Dependent claims 2-10 refer to “The cleaning tool,” but claim 1, upon which they depend, is merely a “tool.”  Applicant should either change claim 1 to be a “cleaning tool” or amend claims 2-10 to be a “tool.”  
Claim 18, last line, refers to “the cleaning attachment” which is not consistent with the introduced “attachment.”  Applicant should change this to be “the   
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 11, 12, 13, 16, 17, 19, and 20, and those depending therefrom including claims 9, 10, 14, and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claimed “the second pole” lacks antecedent basis.  For the purpose of examination, the examiner will consider this to be the “second section.’  
Regarding claim 7, the claimed “the grip” lacks antecedent basis.  For the purpose of examination, the examiner will consider claim 7 as dependent on claim 2, where the grip is introduced.  
Regarding claim 8, the claimed “at least four apertures” is indefinite as it does not explicitly state whether the originally claimed “first aperture” and “second aperture” are part of the “at least four apertures. 
Regarding claim 11, the claim refers to “the first pole” which lacks antecedent basis.  For the purpose of examination, the examiner will consider this to be the previously introduced “hollow pole.”  
Regarding claim 11, the claimed “the cleaning attachment comprising: a third pair of diametrically oppose apertures” and “a locking member” is indefinite.  As neither of these structures are considered a cleaning attachment, at least what has been described in the specification, it’s unclear whether applicant is meaning to claim that a cleaning attachment comprises (i.e. is made up of) the apertures and a locking member or, whether, applicant is attempting to claim a cleaning attachment, the cleaning attachment “further comprising” these structures.  For the purpose of examination, the examiner will consider this to be the latter.  
	Regarding claims 12 and 19, the claimed “the visual indicium” is indefinite for lacking antecedent basis.  For the purpose of examination, the examiner will consider this to be the scored line.  
	Regarding claim 13, the claimed “visual indicia” is indefinite as anything is a visual indicia and it’s unclear what applicant considers “visual indicia.”  For the purpose of examination, and as best understood from the specification, the examiner will consider the scored line an indicia and that the at least three visual indicia refers to three scored lines.  
	Regarding claim 16, the claimed “wherein the fourth pair of diametrically opposed apertures and the first pair of diametrically opposed apertures are equidistantly spaced about a circumference of the first section of the hollow pole” is indefinite.  It’s unclear whether “equidistantly” is referring to the pairs being equidistantly spaced from each other (i.e. the fourth pair being equidistantly spaced from the first pair relative to the pole axis), or the apertures being equidistantly spaced from each other (i.e. each aperture of the pair of apertures being equidistantly spaced from the other).  For the purpose of examination, the examiner will consider this to mean that the diametrically opposed apertures of each of the claimed pairs are equidistant from each other, relative to the shaft axis, in being diametrically opposed.  
	Regarding claim 17, the claimed “the first hollow pole” lacks antecedent basis.  For the purpose of examination, the examiner will consider this to be “the hollow pole.”  
	Regarding claim 20, the claimed “wherein the first section is permanently removed from the second section” is indefinite.  The term “permanently” means in a way that is not brief or temporary.  While someone might break, or remove, two things from each other, it would be indefinite to say whether they were “permanently” removed from each other since they might one day be reattached and therefore, in their current state, would not be “permanently removed” as claimed.  As best understood, the first section and the second section are separated from each other as the scored line is broken, or the boundary separating the first section and the second section is deformed, but the term “permanently” adds ambiguity to whether or not this is the extent of removal that must be achieved to be considered “permanently removed” as claimed.  Therefore, applicant is advised to clarify “permanently removed” and, for the purpose of examination, the examiner will consider this to be the first section and the second section are separated from each other as the scored line is broken, or the boundary separating the first section and the second section is deformed. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim merely states “wherein the attachment is a skimmer net, a brush, or a vacuum.”  However, since the attachment is not considered part of the claimed invention, then this is not considered further limiting to the structure.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 9, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell (US-6,516,573).
	Regarding claim 1, Farrell (US-6,516,573) discloses a tool having removable sections comprising:
a monolithically formed pole (support post 10) having a proximal end and a distal end (Fig. 1), the pole being partitioned into a first section positioned at the distal end of the pole and a second section having a common boundary (region 16) with the first section (Fig. 1);
a scored line (i.e. a line made with or as if with a sharp instrument) (weakened region 16 at cross-section 5-5) (Figs. 1 and 3) disposed on the pole delineating the common boundary (region 16) separating the first section and the second section (Fig. 1);
a first aperture disposed within the first section (Fig. 1); and
a second aperture disposed within the second section (Fig. 1);
wherein the first section of the pole (10)
As to the first section of the pole being “configured to mechanically couple with an attachment,” wherein the attachment is one “having a locking member configured to reside within the first aperture of the pole, such that the axial or rotational movement relative to the pole is restricted,” the claim is not explicitly claiming the attachment, but rather defining the structure of the first section of the pole as it relates to said attachment.  Since the prior art contains a first section of the pole with a first aperture, then it is considered to possess the claimed functional structure.

    PNG
    media_image1.png
    489
    341
    media_image1.png
    Greyscale

Regarding claim 3, Farrell discloses the cleaning tool of claim 1.  As to the first section of the pole being “configured to mechanically couple with an attachment,” wherein the attachment is one “having a locking member configured to reside within the first aperture of the pole, such that the axial or rotational movement relative to the pole is restricted,” the claim is not explicitly claiming the attachment, but rather defining the structure of the first section of the pole as it relates to said attachment.  Since the prior art contains a first section of the pole with a first aperture, then it is considered to possess the claimed functional structure.
	Regarding claim 4, Farrell discloses the cleaning tool of claim 1, wherein subsequent to the first section of the pole being severed from the pole at the scored line, the second section of the pole is configured to mechanically couple the attachment (Fig. 1).

    PNG
    media_image1.png
    489
    341
    media_image1.png
    Greyscale

	Regarding claim 6, Farrell discloses the cleaning tool of claim 1, further comprising a hollow extension pole (ground post 24) (Fig. 7) having an inner diameter greater than an outer diameter of the pole (10) (Fig. 7) and a second locking mechanism (conventional fastener 28) in mechanical communication with the second [section of the] pole (Fig. 7), the second locking mechanism (fastener 28) configured to restrain the relative movement of the pole (10) with respect to the extension pole (24) (Fig. 7).
	Regarding claim 9, Farrell discloses the cleaning tool of claim 8, wherein each of the four apertures are equidistantly spaced apart along the pole (shown in Figure 1 below where “each of the at least four apertures are spaced evenly).

    PNG
    media_image2.png
    493
    348
    media_image2.png
    Greyscale

	Regarding claim 15, Farrell, discloses the cleaning system of claim 11, wherein the first section includes a fourth pair of diametrically opposed apertures (Fig. 1 shows multiple apertures 14 in the first section that are considered at least a fourth pair of apertures 14 where Figure 4 shows that each aperture 14 shown in Figure 2 contains at least two apertures 14 to form a pair).
	Regarding claim 16, Farrell discloses the cleaning system of claim 15, wherein the fourth pair of diametrically opposed apertures and the first pair of diametrically opposed apertures are equidistantly spaced about a circumference of the first section of the hollow pole (Fig. 1).

    PNG
    media_image3.png
    702
    477
    media_image3.png
    Greyscale

	Regarding claim 17, Farrell discloses the cleaning system of claim 11, further comprising:
a second hollow pole (24) having an inner diameter greater than an outer diameter of the first hollow pole (10) (Fig. 7); and a second locking member (28) in mechanical communication with the second hollow pole (24), the second locking member (28) configured to restrain the relative movement of the first hallow pole (10) with respect to the second hollow pole (24) (Fig. 7).

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochanadel (US-7,076,826).
	Regarding claim 1, Hochanadel (US-7,076,826) discloses a tool having removable sections comprising:
a monolithically formed pole (i.e. a long slender object) (handle 102) having a proximal end and a distal end, the pole (handle 102) being partitioned into a first section (section to the right of fracture zone 108 in Figure 14) positioned at the distal end of the pole (102) (Fig. 14) and a second section (section to the left of fracture zone 108 in Figure 14) having a common boundary (fracture zone 108) with the first section;
a scored line (one or more holes 108c) disposed on the pole delineating the common boundary separating the first section and the second section (Fig. 14);
a first aperture (hole 118) disposed within the first section (section to the right of fracture zone 108 in Figure 14); and
a second aperture (shown below in Figure 1) disposed within the second section (section to the left of fracture zone 108 in Figure 14);
wherein the first section (section to the right of fracture zone 108 in Figure 14) of the pole (102) is configured to mechanically couple with an attachment (applicator pad 104), the attachment (applicator pad 104) having a locking member (gripping element 114 and screw 116, Figure 10, inserted into hole 118, Fig. 14, as further seen in Figures 6 and 7) configured to reside within the first aperture (118) of the pole (102) (Figs. 6, 7, 10), such that the axial or rotational movement relative to the pole (10) is restricted (relative to the pad/attachment 104).

    PNG
    media_image4.png
    435
    578
    media_image4.png
    Greyscale

Regarding claim 3, Hochanadel discloses the cleaning tool of claim 1, wherein the attachment is a brush (pad 104 functions as a brush similar to how a foam brush would operate).  
Regarding claim 5, Hochanadel discloses the cleaning tool of claim 1, wherein the scored line (108c) is discontinuous (Fig. 14).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochanadel (US-7,076,826) in view of Barton (US-6,138,313).
Regarding claims 2 and 7, Hochanadel discloses the cleaning tool of claim 1, but fails to disclose wherein the tool includes a grip disposed at the proximal end of the pole, the grip having coefficients of static and kinetic friction higher than coefficients of static and kinetic friction of the pole, wherein the grip is made of an elastomeric material.  	
However, Barton (US-6,138,313) teaches wherein a grip is provided on a handle at the proximal end of a handle (11) [Barton; col. 6, lines 39-45].  Since it is well known to add rubber grips to handles to decrease the tool slipping from one’s hands during use, as well as to aid in comfort, it therefore would have been obvious to one of ordinary skill in the art to use an elastomeric material such as taught by Barton for the handle (i.e. the pole of Hochanadel) in order to increase the grip and comfort of the handle [Barton; col. 6, lines 39-45].  

Claim(s) 5, 8, 10, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US-6,516,573).
	Regarding claim 5, Farrell discloses the cleaning tool of claim 1, wherein a scored line (perforations 52) (of weakened region 16) is discontinuous (Fig. 12).  Since Farrell teaches that perforations are an obvious alternative for the weakened region, it therefore would have been obvious to one of ordinary skill in the art to have modified the weakened region of Figure 1 with perforations as taught in Figure 12 in order to form a weakened region [Farrell; col. 8, lines 9-17].
Regarding claim 8, Farrell discloses the cleaning tool of claim 1, wherein the pole includes at least four apertures (Fig. 1 shows at least four apertures).  As to the at least three scored lines, Farrell does state that “a support post or coupling may be formed having multiple weakened regions designed to allow the support post or sign post assembly to shear off at a number of different heights” and that, in doing so, this “may be useful for sign post assemblies installed at locations in which they may be impacted at various heights, for example, from vehicles having bumpers positioned at substantially different heights” [Farrell; col. 9, lines 13-21].  Therefore, it would have been obvious to one of ordinary skill in the art to include two more scored lines, in addition to the one shown in Figure 1, in order to allow the post to break off at multiple different heights [Farrell; col. 9, lines 13-21].  

    PNG
    media_image2.png
    493
    348
    media_image2.png
    Greyscale

Regarding claim 10, Farrell discloses the cleaning tool of claim 8, but fails to disclose wherein each of the at least three scored lines are spaced apart between 15 mm to 45 mm from one another.
However, just as the prior art recognizes that adding holes near each other weakens an area (as is the case in Figure 12 of Farrell), one would have found it obvious to modify the spacing between adjacent apertures, or scored lines, such that the pole may not become undesirably weakened.  Other factors, such as the thickness of the pole, the material of the pole, etc., would also be considered in optimizing the placement of the scored lines or holes.  
While Farrell does not explicitly disclose a range of spacing, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, applicant states that the visual indicia, or scored lines, are spaced apart about 15 mm to 45 mm in order to “preserve the structural integrity of pole 11 because if apertures 18 are placed too closely to one another, pole 11 may become weakened and may be susceptible to breakage and/or other failures” [Present Application; Paragraph 0041].  Therefore, since the prior art, in this case Farrell, recognizes that spacing apertures and weakened portions too close together can destroy the structural integrity of a pole, then this is merely discovering the optimum spacing for a desired rigidity of the pole which is known in the art.  
	Regarding claim 11, Farrell discloses a cleaning system comprising:
a monolithically formed hollow pole (10) including:
a proximal end, a distal end, and a central longitudinal axis extending from the proximal end to the distal end (Fig. 1), the pole (10) being partitioned into a first section and a second section (on either side of weakened region 16) (Fig. 1), the first section positioned at the distal end of the first 
a scored line (i.e. a line made with or as if with a sharp instrument) (weakened region 16 at cross-section 5-5) (Figs. 1 and 3) disposed on the hollow pole (10), the scored line delineating the common boundary separating the first section and the second section (Fig. 1);
a first pair of diametrically opposed apertures (14) (Figs. 1 and 4) disposed within the first section of the pole (10), the first pair of diametrically opposed apertures (14) being aligned along a first transverse axis perpendicular to the central longitudinal axis of the first 
a second pair of diametrically opposed apertures (14) (Fig. 1) disposed within the second section of the hollow pole (10), the second pair of diametrically opposed apertures being aligned along a second transverse axis perpendicular to the central longitudinal axis of the hollow pole (Figs. 1 and 4), wherein the first and the second transverse axes lie in parallel planes (Figs. 1 and 4); and a cleaning attachment (sign 12, which can be used to scrape and therefore may act as a “cleaning” attachment) comprising:
a third pair of diametrically opposed apertures (apertures shown below in Fig. 2 relating to sign 12); and
a locking member (fasteners shown in Figure 2 below) (while Figure 2 is not explicit about the features identified, it is obvious from the specification that the post 10 is used for attaching a sign via apertures 14 and therefore Figure 2 shows a sign 12 fastened to those apertures via fasteners, much like the fasteners/fastening shown in Figure 7 of Farrell) configured to reside within at least one aperture of the third pair of apertures (Fig. 2).

    PNG
    media_image5.png
    702
    477
    media_image5.png
    Greyscale

As to the first section of the hollow pole being “configured to be a coupling site for the cleaning attachment, thereby restraining the cleaning attachment against axial or rotational movement relative to the hollow pole when the cleaning attachment is coupled with the first section of the hollow pole,” the claim is not explicitly claiming the attachment, but rather defining the structure of the first section of the pole as it relates to said attachment.  Since the prior art contains a first section of the pole with a first aperture, then it is considered to possess the claimed functional structure.  Since the first section of the hollow pole has apertures, particularly shown to be capable of attachment (Fig. 7 shows a fastener 28 attached to the holes), the prior art shows a first section being “configured to be a coupling site for the cleaning attachment, thereby restraining the cleaning attachment against axial or rotational movement relative to the hollow pole when the cleaning attachment is coupled with the first section of the hollow pole” as claimed.  
As to “whereby the third pair of diametrically opposed apertures is configured to align with the first pair of apertures,” the sign 12 can be placed on any side and at any aperture 14 and therefore the third pair of apertures is configured (i.e. able) to align with the first pair of apertures sequentially.   
Regarding claim 12, Farrell discloses the cleaning system of claim 11, wherein a scored line (perforations 52) (of weakened region 16) is discontinuous (Fig. 12).  Since Farell teaches that perforations are an obvious alternative for the weakened region, it therefore would have been obvious to one of ordinary skill in the art to have modified the weakened region of Figure 1 with perforations as taught in Figure 12 in order to form a weakened region [Farrell; col. 8, lines 9-17].
	Regarding claim 13, Farrell discloses the cleaning system of claim 11, wherein the pole includes at least four pairs apertures (Fig. 1 shows at least four apertures with Figure 4 showing that each aperture 14 shown in Figure 2 contains at least two apertures 14 to form a pair).  As to the at least three scored lines, Farrell does state that “a support post or coupling may be formed having multiple weakened regions designed to allow the support post or sign post assembly to shear off at a number of different heights” and that, in doing so, this “may be useful for sign post assemblies installed at locations in which they may be impacted at various heights, for example, from vehicles having bumpers positioned at substantially different heights” [Farrell; col. 9, lines 13-21].  Therefore, it would have been obvious to one of ordinary skill in the art to include two more scored lines, in addition to the one shown in Figure 1, in order to allow the post to break off at multiple different heights [Farrell; col. 9, lines 13-21].  

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14, Farrell discloses the cleaning system of claim 11, but fails to disclose wherein a grip is disposed at the proximal end of the hollow pole, the grip having coefficients of static and kinetic friction higher than coefficients of static and kinetic friction of the hollow pole.  There is no reason to add a “grip” to the sign as claimed.  Even were the sign of Farrell to be a higher coefficient of friction than the pole, it would not reasonably be considered a “grip” as claimed and, finally, the sign itself is already considered as the claimed “cleaning attachment,” as interpreted under 35 USC 112(b).    
Claim 18 is allowed.  Claims 19 and 20, as depending from claim 18, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:  The prior art of Ferrell fails to anticipate or render obvious “identifying the first section as a damaged section, wherein the damaged section has at least one deformed aperture.”  Ferrell’s device is a breakaway for protecting impacting vehicles and one would not ordinarily be concerned with damage such as deformed apertures, let alone “removing the first section from the second section as a result, or at all, if the sections were still intact.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723